DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Protze et al. Holistic Debugging of MPI Derived Datatypes in view of Wang US Patent 9,971,575 B1 and Azalov et al. SDG – A System for Synthetic Data Generation.

Regarding claim 1, Protze et al. teaches the following:
A computer-implemented method for creating a metatype tree for metatype introspection,[note: Abstract, Derived datatypes are an important concept of MPI and allow users to describe an application’s data structures for efficient and convenient communication.”; Figure 2, examples of a meta (a) and expanded (b) type tree  ] the method comprising: 
decoding a parent metatype from a synthetic dataset by decoding one or more child metatypes of the parent metatype [note: page 354 “each communication call must specify datatypes that describe the data in its associated buffers”, the system provides derived datatypes that support transfers of more complex data regions including non-contiguous patterns of mixed type data]; and 

creating a metatype tree comprising: a parent node comprising the decoded parent metatype [note: page 354 “MPI type constructors, which create derived datatypes, can describe all memory usage patterns with any random access order.”; page 356 section IV, “We can map datatypes built with MPI type constructors to trees”; “The simplest mapping, a meta type-tree, projects the datatype to a tree in which the nodes are datatype handles and the edges represent handle uses in the type’s constructor.”, the tree indicates the dependencies of the defined datatypes (i.e. patent, child, grandchild); “the expanded type-tree” ]; and 
one or more child nodes of the parent node comprising the one or more decoded child metatypes [note: page 356 child nodes ]. 
Although Protze et al. teach the invention as cited above, they do not explicitly use the term decoding; however they do teach the data is a derived datatype (see page 354). Wang teach decoding data for data serialization [note: “a routine for decoding data objects and their metadata for serialization” column 19 line 66 through column 20 line12; also see column 20 lines 37-49]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since encoding and decoding are well known techniques for aligning data for further analysis.
Although Protze et al. and Wang teach the invention as cited they do not state the data is synthetic data. However, Azalov et al. teach generating synthetic data for use with scientific research and analysis [note: Abstract, “The synthetic generation of data is appropriate in many cases. The data generated can be of different nature: program texts, tables, XML documents, etc. The application area of such data comprises not only the scientific research and analysis of the real program system features…”; 1. Page 1, Introduction, “generates automatically synthetic data”]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references because synthetic data is appropriate for hierarchical structures as disclosed by Azalov et al. and would provide means for analysis of data of the same type.

Claim 2: The method of claim 1, wherein decoding the one or more child metatypes of the parent metatype comprises decoding the one or more child metatypes by decoding one or more grandchild metatypes of a plurality of the one or more child metatypes [note:  Protze et al., page 356 section IV, “We can map datatypes built with MPI type constructors to trees”; “The simplest mapping, a meta type-tree, projects the datatype to a tree in which the nodes are datatype handles and the edges represent handle uses in the type’s constructor.”, the tree indicates the dependencies of the defined datatypes (i.e. patent, child, grandchild); “the expanded type-tree” ]. 

Claim 3: The method of claim 2, wherein the metatype tree further comprises one or more grandchild nodes of a plurality of the one or more child nodes, wherein the one or more grandchild nodes comprises the one or more decoded grandchild metatypes [note:  Protze et al., page 356 section IV, “We can map datatypes built with MPI type constructors to trees”; “The simplest mapping, a meta type-tree, projects the datatype to a tree in which the nodes are datatype handles and the edges represent handle uses in the type’s constructor.”, the tree indicates the dependencies of the defined datatypes (i.e. patent, child, grandchild); “the expanded type-tree” ].

Claim 4: The method of claim 1, wherein decoding the parent metatype from the synthetic dataset comprises constructing an object of the parent metatype from the synthetic dataset [note: Protze et.  al., page 356-357 “MPI implementations use memory to track datatypes and other MPI objects” ].

Claim 5: The method of claim 1, wherein decoding the one or more child metatypes of the parent metatype comprises: defining one or more metatype functions; identifying the one or more child metatypes from the synthetic dataset based on the defined metatype functions; determining one or more sets of decoding functions based on the one or more identified child metatypes; and decoding the one or more identified child metatypes using the one or more determined sets of decoding functions [note: Protze et al., page 363 “The context knowledge is bound to the MPI handles by the calls to the datatype constructor functions.” ].

Claim 6: The method of claim 5, wherein determining the one or more sets of decoding functions based on the one or more identified child metatypes comprises: defining one or more categories, wherein each of the one or more categories is associated with a set of decoding functions; categorizing each of the one or more identified child metatypes using the one or more defined categories; and determining the one or more sets of decoding functions based on the one or more categorized child metatypes [note:  Protze et al., page 364, Alternative methods to display the structure of datatypes ].

Claim 7: The method of claim 6, wherein the one or more categories comprises at least one of a keyed metatype, an un-keyed metatype, and a single metatype [note: Protze et al., page 357 Addressing elements of datatypes, the datatype variable provides a reference point ].

Claim 8: The method of claim 1, wherein the synthetic dataset is selected from the group consisting of a simulated dataset and a dummy dataset [note: Protze et al., page 354 the derived data types support mixed data; page 364  ].

The limitations of claims 9-20 parallel the scope of claims 1-8; therefore, they are rejected under the same rationale.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the current rejection. Note newly cited rejection.
In the response Applicant’s argued, rejection cited under 35 USC 112 second. The rejection has been withdrawn. However, a new rejection is cited under 35 USC 103. Azalov et al. teach synthetic data as an appropriate source for hierarchical structures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169